UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):March 24, 2011 The Finish Line, Inc. (Exact name of registrant as specified in its charter) Indiana 0-20184 35-1537210 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3308 North Mitthoeffer Road Indianapolis, Indiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:317-899-1022 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On March 24, 2011, The Finish Line, Inc. issued a press release discussing its results of operations for the thirteen and fifty-two weeks ended February 26, 2011, and its financial condition as of February 26, 2011. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. The information in this Current Report, including Exhibit 99.1 hereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Description Press Release issued March 24, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The Finish Line, Inc. March 24, 2011 By: /s/ Edward W. Wilhelm Name: Edward W. Wilhelm Title: Executive Vice President, Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release issued March 24, 2011
